[Cite as State v. Gray, 2021-Ohio-2446.]

                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

STATE OF OHIO,                                   :

                 Plaintiff-Appellee,             :
                                                            No. 110099
                 v.                              :

RICARDO GRAY,                                    :

                 Defendant-Appellant.            :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: July 15, 2021


            Civil Appeal from the Cuyahoga County Court of Common Pleas
                              Case No. CR-98-369837-ZA


                                           Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Janna R. Lifford, Assistant Prosecuting
                 Attorney, for appellee.

                 Ricardo Gray, pro se.


KATHLEEN ANN KEOUGH, J.:

                Defendant-appellant, Ricardo Gray, appeals the trial court’s decision

denying his petition for postconviction relief. Finding no merit to the appeal, we

affirm.
             In 1999, Gray was sentenced to 23 years to life in prison for murder,

felonious assault, and a firearm specification. In Gray’s direct appeal, this court

upheld his convictions and sentence. State v. Gray, 8th Dist. Cuyahoga No. 96170,

2000 Ohio App. LEXIS 3371 (July 27, 2000) (“Gray I”). Gray has since filed a litany

of motions, appeals, and original actions, each alleging that his convictions should

be overturned because trial witnesses have since recanted, the state withheld

evidence, and his trial counsel rendered ineffective assistance.1

             In 2010, this court considered Gray’s eighth appeal seeking to overturn

his convictions. State v. Gray, 8th Dist. Cuyahoga No. 92646, 2010-Ohio-11 (“Gray

VIII”). In that case, this court affirmed the trial court’s denial of a motion for new

trial, which was based on affidavits from Mixon, Michael Steele, and Kenneth Bell,

who each averred that Bennie Kern shot and killed the victim.

             In 2016, Gray filed another petition for postconviction relief. He

supported his petition with purported newly discovered evidence obtained from a


       1 State v. Gray, 8th Dist. Cuyahoga No. 76170, 2001 Ohio App. LEXIS 4234 (Sept.
17, 2001) (“Gray II”) (application to reopen granted because appellate counsel failed to
raise issue regarding consecutive sentences); State v. Gray, 8th Dist. Cuyahoga No.
76170, 2002-Ohio-1093 (“Gray III”) (sentence reversed and remanded because trial court
failed to make the requisite findings prior to imposing consecutive sentences); State v.
Gray, 8th Dist. Cuyahoga No. 81474, 2003-Ohio-436 (“Gray IV”) (sentence reversed
because trial court failed to conduct a new sentencing hearing as ordered); State v. Gray,
8th Dist. Cuyahoga No. 82841, 2003-Ohio-6643 (“Gray V”) (affirmed trial court’s denial
of motion for new trial and postconviction relief based on the trial court’s failure to hold
a hearing, affidavits from Anthony Mixon and Arthur Jackson recanting their trial
testimony, and merger of felonious assault and attempted murder); State v. Gray, 8th
Dist. Cuyahoga No. 83926, 2004-Ohio-5861(“Gray VI”) (affirmed imposition of
consecutive sentences); State v. Gray, 8th Dist. Cuyahoga No. 84677, 2004-Ohio-7030
(“Gray VII”) (affirmed trial court’s denial of motion for new trial based on affidavits from
Mixon and Jackson recanting their trial testimony).
2015 public records request by the Ohio Innocence Project. Specifically, he attached

a page of a police report that contained Edward McDowell’s police interview

summary, and Detective Michael Cipo’s “Original Investigation” report wherein he

described and sketched the crime scene. According to Gray, the state suppressed

this evidence, which contained exculpatory information that supported his trial

defense that the gunshots were fired during the fight, not after the fight dispersed as

argued by the state at trial. The trial court summarily denied the petition. Gray did

not appeal.

              In April 2020, Gray filed yet another petition for postconviction relief,

contending that he obtained exculpatory evidence from a 2015 public records

request by the Ohio Innocence Project, and an affidavit in the mail. The evidence

Gray relied on was Detective Cipo’s police report and crime scene sketch, Edward

McDowell’s police interview summary, Gary Blanchard’s police interview summary,

and an affidavit from Derrick James. According to Gray, the state suppressed this

evidence, which contained exculpatory information that supported his trial defense

that the gunshots were fired during the fight, and that Bennie Kern shot and killed

the victim. He further maintained that this new evidence revealed that he did not

receive effective assistance of trial counsel. The trial court denied Gray’s petition as

untimely.

              Gray now appeals, raising the following three assignments of error:

        I.    The trial court abused its discretion when it denied [Gray’s]
              untimely postconviction petition without making a
              determination as to whether [he] met the criteria under [R.C.]
                2953.23 in violation of [his rights under the] 5th, 6th, and 14th
                Amendment[s] to the United States and Ohio Constitution[s].

          II.   [Gray] was denied his 5th, 6th, and 14th due process rights, and
                the right to a fair trial when the state suppressed evidence
                favorable to [Gray] and allowed false testimony to go
                uncorrected to obtain a conviction thereby render [his]
                conviction and sentence void.

      III.      [Gray] was denied his constitutional right to effective assistance
                of trial counsel thereby rendering his conviction and sentence
                void.

Finding that all three assignments of error raise arguments that are intertwined, we

will address them together.

I.   Standard of Review

                R.C. 2953.21 provides:

      Any person who has been convicted of a criminal offense * * * and who
      claims that there was such a denial or infringement of the person's
      rights as to render the judgment void or voidable under the Ohio
      Constitution or the Constitution of the United States * * * may file a
      petition in the court that imposed sentence, stating the grounds for
      relief relied upon, and asking the court to vacate or set aside the
      judgment or sentence or to grant other appropriate relief. The
      petitioner may file a supporting affidavit and other documentary
      evidence in support of the claims for relief.

                A petition for postconviction relief is a collateral civil attack on a

criminal judgment, not an appeal of the judgment. State v. Bell, 8th Dist. Cuyahoga

No. 105000, 2017-Ohio-7168, ¶ 10. It is a means to resolve constitutional claims

that cannot be addressed on direct appeal because the evidence supporting the

claims is outside the record. State v. Milanovich, 42 Ohio St.2d 46, 325 N.E.2d 540

(1975).
             A trial court’s decision denying a postconviction petition should be

upheld absent an abuse of discretion. State v. Gondor, 112 Ohio St.3d 377, 2006-

Ohio-6679, 860 N.E.2d 77, ¶ 58. The trial court does not abuse its discretion in

dismissing a petition without a hearing if (1) the petitioner fails to set out sufficient

operative facts to establish substantive grounds for relief, or (2) the operation of res

judicata prohibits the claims made in the petition. State v. Abdussatar, 8th Dist.

Cuyahoga No. 92439, 2009-Ohio-5232, ¶ 15.

II. Untimely and Successive Petition

              Gray filed this petition for postconviction relief approximately 20

years after the trial transcript in his direct appeal was filed in the court of appeals;

his petition is therefore obviously untimely — a fact that Gray does not dispute. See

R.C. 2953.21(A)(2). Moreover, Gray has previously filed multiple petitions for

postconviction relief in this case. R.C. 2953.23(A) precludes the trial court from

entertaining an untimely or successive petition for postconviction relief unless it

meets two conditions.       First, the petitioner must show either that he was

unavoidably prevented from discovering the facts upon which he relies in the

petition, or that the United States Supreme Court has, since his last petition,

recognized a new federal or state right that applies retroactively to the petitioner.

Second, the petitioner must show by clear and convincing evidence that a reasonable

factfinder would not have found him guilty but for constitutional error at trial. See

R.C. 2953.23(A)(1). A person is unavoidably prevented from discovering facts when
he is unaware of those facts and was unable to discover them through reasonable

diligence. State v. Short, 8th Dist. Cuyahoga No. 84524, 2004-Ohio-7024, ¶ 15.

             In this case, Gray contends that he was unavoidably prevented from

discovering the evidence supporting his petition because it was either suppressed by

the state in violation of Brady v. Maryland, 373 U.S. 83, 83 S.Ct. 1194, 10 L.Ed.2d

215 (1963), or his trial counsel failed to investigate known witnesses or sufficiently

review the state’s discovery prior to trial. Specifically, he claims that he did not

discover that his trial counsel rendered ineffective assistance until December 2015,

when he received documentary evidence obtained by the Ohio Innocence Project’s

investigation and public records request, and in 2019, when he received an affidavit

from Derrick James in the mail.        According to Gray, the discovery of these

documents reveals that his constitutional rights were violated and no reasonable

factfinder would have found him guilty. Gray’s arguments are without merit.

              In support of his petition, Gray relies on Detective Cipo’s police report

and crime scene sketch, McDowell’s police interview summary, Blanchard’s police

interview summary, and an affidavit from James. According to Gray, Detective

Cipo’s report and McDowell’s summary support his trial defense that the gunshots

were fired during the fight, not after, as the state maintained at trial. He further

contends that Blanchard’s description of the potential shooter in his 1998 police

interview summary corroborated another trial witness’s testimony describing

Bennie as the shooter. He contends that his counsel failed to review this report, if

actually provided in discovery, because Blanchard’s description was contrary to his
testimony that he did not see who shot the victim. Finally, Gray contends that his

trial counsel failed to investigate the state’s evidence and contact James as a witness

for trial. James provided an affidavit stating that counsel never contacted him and

that Bennie Kern shot and killed the victim.

              We find that Gray was not unavoidably prevented from discovering

Detective Cipo’s original investigation crime scene report and sketch and the police

summaries of their interviews with McDowell and Blanchard because these

documents were available to Gray in 2015 and he relied on Detective Cipo’s report

and McDowell’s summary in his 2016 petition to vacate his conviction. Moreover,

we note that Blanchard testified at trial and was subject to cross examination. Any

defect in trial counsel’s performance in cross-examining Blanchard could have been

raised on direct appeal or, perhaps, in Gray’s 2016 petition to vacate his conviction.

              Regarding James’s 2019 affidavit, Gray again fails to establish that he

was unavoidably prevented from discovering James’s statement. He admits that he

identified James as a potential witness for trial but that counsel advised him that

James did not wish to testify. Accordingly, he knew of James at the time of trial and,

thus, on direct appeal. He now contends that his counsel was ineffective based on

James’s affidavit, which avers that Gray’s trial counsel never contacted him to testify

and that he saw Bennie Kern shoot the victim in the back. James’s refusal to

cooperate at the time of trial does not demonstrate that Gray was unavoidably

prevented from obtaining his statement earlier or that counsel was ineffective.
              Gray cannot now seek to overturn his conviction based solely on trial

counsel’s failure to call certain witnesses or ask certain questions on cross-

examination. Trial counsel called three witnesses who all testified that “Bennie” was

the shooter. See generally Gray II. Bennie’s last name was purportedly discovered

in 2008, and the allegation that Bennie shot the victim has been raised repeatedly

in Gray’s petitions for postconviction relief. See Gray VIII at ¶ 7-8. His presentation

of additional witnesses who merely confirm Bennie’s identity or belief that he was

the shooter is cumulative and not sufficient to constitute newly discovered evidence.

              Finally, even if Gray was unavoidably prevented from discovering this

documentary evidence, we find no constitutional violation based on the information

contained in the documents. Accordingly, Gray has failed to show by clear and

convincing evidence that no reasonable factfinder would have found him guilty

based on the information contained in the documents.

              In light of on the foregoing, Gray has failed to satisfy both criteria of

R.C. 2953.23 that would have allowed the trial court to entertain his untimely and

successive petition for postconviction relief. And Gray’s challenge that the trial court

failed to make a threshold determination whether he satisfied the criteria under R.C.

2953.23 is without merit. A trial court is not required to issue findings of fact and

conclusions of law when it dismisses an untimely or successive petition for

postconviction relief. See State ex rel. Kimbrough v. Greene, 98 Ohio St.3d 116,

2002-Ohio-7042, 781 N.E.2d 155, ¶ 6; State ex rel. Carroll v. Corrigan, 84 Ohio
St.3d 529, 530, 705 N.E.2d 1226 (1999). Accordingly, the assignments of error are

overruled.

III. Res Judicata

              Moreover, res judicata bars the arguments Gray raises because the

claims and documentary evidence upon which he relies have been raised or could

have been raised in his direct appeal or in his prior petitions. State v. Davis, 119

Ohio St.3d 422, 2008-Ohio-4608, 894 N.E.2d 1221 (the doctrine of res judicata bars

the further litigation of issues that were or could have been raised previously in a

direct appeal). The doctrine of res judicata can also bar successive petitions for

postconviction relief. State v. Apanovitch, 107 Ohio App.3d 82, 667 N.E.2d 1041

(8th Dist.1995). “While Ohio law may permit the filing of multiple petitions, a

petitioner does not have carte blanche to file successive petitions endlessly.” State

v. Cotton, 8th Dist. Cuyahoga Nos. 71234 and 71235, 1997 Ohio App. LEXIS 1882, 8

(May 8, 1997), citing State v. Steffen, 70 Ohio St.3d 399, 410, 639 N.E.2d 67 (1994).

“‘Trial courts are not required to entertain successive petitions which alleged the

same grounds as an earlier petition. * * * [A] [d]efendant should generally be

prepared, after thorough investigation, to present all relevant evidence to support

the particular grounds before broaching the subject.’” Cotton at 8, quoting State v.

Williams, 8th Dist. Cuyahoga No. 68613, 1996 Ohio App. LEXIS 100, 3 (Jan. 18,

1996).

              In this case, Gray supports his petition with the same claims that he

has been raising for 20 years — shots were fired during the fight, and Bennie Kern
shot and killed the victim. And he primarily supports his petition with the same

documentary evidence and claims as those that he raised in his unsuccessful 2016

petition. Accordingly, res judicata would also bar Gray’s petition for relief, and we

find no abuse of discretion by the trial court in denying the petition.

              Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule

27 of the Rules of Appellate Procedure.




KATHLEEN ANN KEOUGH, JUDGE

SEAN C. GALLAGHER, P.J., and
EILEEN T. GALLAGHER, J., CONCUR